DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hao et al. (US 2021/0089470) (hereafter Hao).
As per claims 1, 6 and 13, Hao teaches a controller configured to create a page table comprising page table entries comprising mapping information for translating a virtual address to a physical address ([0093] wherein the TLB includes virtual address tag and physical address tag, auxiliary information and the like), 
wherein each of the page table entries comprises a virtual page number ([0093]), a physical frame number ([0094] describing physical page including a frame number; see [0046] wherein physical page is also called a frame), valid information ([0100]), and size information ([0105] further describing the ordering of all the information and numbers within the cache entries), 
wherein the virtual page number is included in the virtual address, the physical frame number is included in the physical address, the valid information comprises a first predetermined number of bits, and the size information comprises a second predetermined number of bits ([0043], [0093], [0094], [0100], [0105] and fig. 3), and 
wherein the first predetermined number of bits represents an address translation range in a page table entry or a number of page table entries to be grouped, and the size information represents a size indicated by each bit of the first predetermined number of bits ([0092] describes the bit sequences of a 32-bit address; wherein the first number of bits indicates page number which is range of 4kB or 8 kb; [0097] describes how the size flag is used to distinguish between 4kB/8kB).
Allowable Subject Matter
Claims 2-5, 7-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139